Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1. 	This action is a non-final Office Action due to the new Claim Rejections - 35 USC § 101 of claims 1-20 according to the Miscellaneous Communication to Applicant sent on 05/07/2021 (i.e., the present application is being withdrawn from issue, due to the un-patentability of one or more claims). 
2. 	Claims 1-20 (filed on 03/01/2021) are currently pending and have been examined.

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


5. 	Analysis: 
Regarding independent claims 1, 10, and 15:
Independent Claim 1 has been identified for analysis below. Independent Claims
10 and 15 recite a system and computer readable medium with substantially similar claim limitations as those seen in Claim 1. 
Claim 1 recites a method, comprising:
receiving, by a computing device, healthcare data, the healthcare data including information related to medical treatment;
determining, by the computing device, a captured risk score from the healthcare data over a dynamic time period, the captured risk score being determined by a predetermined calculation, the captured risk score being related to a risk taken by an insurer for insuring a first patient that qualifies as a high risk patient, based on first criteria, wherein the insurer is qualified for compensation for insuring the first patient, based on the captured risk score;
determining, by the computing device, a gap risk score from the healthcare data, the gap risk score being determined from a proprietary calculation that is different than the predetermined calculation, the gap risk score identifying a second criteria that was not identified in the captured risk score and that qualifies the insurer for an additional compensation;
identifying a plurality of diagnostic and demographic dimensions associated with the first patient to identify a population that drives economic value associated with the gap risk score;
applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score;
calculating a member-level economic consequence, based on the population and the gap risk score;
providing, by the computing device, a user interface that includes data related to the captured risk score, the gap risk score, and data related to the economic value;
via the user interface, soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score;
receiving data related to risk gap closure associated with the intervention; and
refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and concepts performed in the human mind. Receiving healthcare data, determining a captured risk score from the healthcare data, determining a gap risk score from the healthcare data, calculating a member-level economic consequence, based on the population and the gap risk score, providing a user interface that includes data related to the captured risk score, the gap risk score, and data related to the economic value, soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score and refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure recite a fundamental economic practice concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and concepts performed in the human mind, then it falls within the "Certain Methods of Organizing Human Activity" and "Mental Processes" grouping of abstract ideas, respectively. Accordingly, the claim recites an abstract idea. The computing device in Claim 1 and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device in Claim 1. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification paragraphs 41-44 and 46-49 about implementation using general purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of 
Regarding dependent claims 2, 11, and 16: Dependent claims 2, 11, and 16 add additional limitations of “further comprising providing a toggle via the user interface to calculate at least one of the gap risk score and the captured risk score based on a first risk adjustment model and a second risk adjustment model that is different from the first risk adjustment model.” The additional limitations further narrow the abstract idea noted in independent claims 1, 10, and 15. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as providing a toggle via the user interface to calculate the risk scores. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 12, and 17: Dependent claims 3, 12, and 17 add additional limitations of “wherein the first risk adjustment model is an Affordable Care Act (ACA)-based risk adjustment model and the second risk adjustment model is a Medicare Advantage-based risk adjustment model.” The additional limitations further narrow the abstract idea noted in independent claims 1, 10, and 15. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 13, and 18: Dependent claims 4, 13, and 18 add additional limitations of “further comprising determining, from the healthcare data, a medical provider performance statistic, associated with a plurality of predetermined medical specialties, based on at least one of the following: the gap risk score and the captured risk score.” The . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 5: Dependent claim 5 adds additional limitations of “further comprising determining a financial consequence associated with the gap risk score.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: Dependent claim 6 adds additional limitations of “wherein the financial consequence includes a transfer payment as a percentage of a premium.” The . The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 7, 14, and 19: Dependent claims 7, 14, and 19 add additional limitations of “wherein the financial consequence includes an economic value based on at least one of the following: a pre-risk adjusted (RA) premium, a pre-RA economic value, a transfer amount, a post-RA economic value, and a post-RA premium.” The additional limitations further narrow the abstract idea noted in independent claims 1, 10, and 15. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8, 9, and 20: Dependent claims 8, 9, and 20 add additional limitations of “wherein determining the financial consequence includes calculating an economic contribution of a plurality of members and wherein calculating the economic contribution includes calculating the economic contribution utilizing at least one of the following: the captured risk score and the gap risk score.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 15. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Relevant Prior Art
6.	The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
7.	The best prior arts of record, Maneri et al. (U.S. Pub. No. 2014/0303988), hereinafter, “Maneri”, McMains et al. (U.S. Pub. No. 2015/0347599), hereinafter, “McMains”, and Stettin et al. (U.S. Patent No. 10,147,504), hereinafter, “Stettin”, alone or applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; and refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure; providing, by the computing device, a user interface that includes data related to the captured risk score, the gap risk score, and data related to the economic value; via the user interface, soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score; refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure."

Conclusion
8.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
9.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




/LIZ P NGUYEN/
Examiner, Art Unit 3696


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696